Name: Commission Regulation (EC) No 141/2002 of 25 January 2002 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: miscellaneous industries;  tariff policy
 Date Published: nan

 Avis juridique important|32002R0141Commission Regulation (EC) No 141/2002 of 25 January 2002 concerning the classification of certain goods in the Combined Nomenclature Official Journal L 024 , 26/01/2002 P. 0011 - 0013Commission Regulation (EC) No 141/2002of 25 January 2002concerning the classification of certain goods in the Combined NomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(1), as last amended by Regulation (EC) No 2433/2001(2), and in particular Article 9 thereof,Whereas:(1) In order to ensure uniform application of the Combined Nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation.(2) Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the Combined Nomenclature. Those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods.(3) Pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the CN codes indicated in column 2, by virtue of the reasons set out in column 3.(4) It is appropriate that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature and which does not conform to the provisions of this Regulation, can continue to be invoked, under the provisions in Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(3), as last amended by Regulation (EC) No 2700/2000 of the European Parliament and of the Council(4), for a period of three months by the holder.(5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1The goods described in column 1 of the annexed table are classified within the Combined Nomenclature under the CN codes indicated in column 2 of the said table.Article 2Binding tariff information issued by the customs authorities of Member States which does not conform to the provisions of this Regulation can continue to be invoked under the provisions of Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months.Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 January 2002.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 256, 7.9.1987, p. 1.(2) OJ L 329, 14.12.2001, p. 4.(3) OJ L 302, 19.10.1992, p. 1.(4) OJ L 311, 12.12.2000, p. 17.ANNEX>TABLE>>PIC FILE= "L_2002024EN.001301.TIF">>PIC FILE= "L_2002024EN.001302.TIF">